PER CURIAM.
Vernon Goins petitions for a writ of habeas corpus and argues that his criminal conviction was obtained by the state’s knowing use of perjured testimony and concealment of evidence favorable to the defense. He further contends that he only recently learned of these circumstances and that he could not have discovered the facts earlier.
A collateral attack on a criminal conviction based on newly discovered evidence must be made by a motion for postconvic*333tion relief filed in the trial court. Ortiz v. State, 895 So.2d 1100 (Fla. 3d DCA 2004). Accordingly, the instant petition is denied without prejudice to Goins’ right to pursue that remedy.
PETITION DENIED.
DAVIS, BROWNING and LEWIS, JJ., concur.